department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc lm mct slc hmlewis spr-116598-01 uilc 7213a memorandum for john petrella director of field operations east communications technology media lm ctm from cynthia j mattson deputy division counsel large and mid-size business cc lm subject execution of nondisclosure and nonuse agreement between service expert and taxpayer this chief_counsel_advice responds to your inquiry of date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether the service as requested by taxpayers should permit experts engaged by the service to enter into nondisclosure and nonuse agreements with the taxpayers conclusion the experts retained by the service should not enter into nondisclosure and nonuse agreements with taxpayers the federal statutory safeguards presently in place adequately protect the interests of taxpayers when experts engaged by the service have access to returns or return_information and should be the exclusive means for preventing improper disclosure and use of such information facts the service entered into a contract with a corporation to provide outside expert assistance with respect to the examination of taxpayer claims the experts' duties include the examination of taxpayers' books_and_records supporting the claims and interviewing taxpayers' employees when the service enters into a contract with a third party contractor it is standard practice to have the contract contain provisions concerning disclosure and safeguarding of taxpayer information the service’s contract with the corporation includes standard irs acquisition procedures irsap clauses regarding unauthorized disclosure irsap disclosure of information-safeguards date irsap disclosure of information date and irsap disclosure of information-inspection date the disclosure of information-safeguard portion of the contract provides in part that the corporation agrees to comply and assumes responsibility for compliance by its employees with respect to these disclosure matters failure to comply with these procedures is a breach of the contract and the contract may be terminated disclosure or referral to other than an officer_or_employee of the corporation is prohibited unless prior written approval is given by the service the contract sets forth the penalties prescribed by the code with respect to an unauthorized disclosure of return and return_information by the corporation's experts the corporation is required to inform in writing each person who receives taxpayer returns or return_information that such information can be used only for a purpose and to the extent authorized by the contract and that further disclosure of such information for an unauthorized purpose constitutes a felony punishable by a fine not exceeding dollar_figure and imprisonment of up to five years or both together with the costs of prosecution see sec_7213 the corporation is also required to inform in writing each such person that any unauthorized disclosure of information may result in an award of civil damages against that person in an amount not less than dollar_figure for each instance of unauthorized disclosure plus in case of willful disclosure or a disclosure from gross negligence punitive_damages plus the cost of that action see sec_7431 and c see also sec_301 n the contract sets forth the penalties prescribed by the code with respect to an unauthorized inspection of return and return_information by the corporation's experts the corporation is required to inform in writing each person that the inspection of returns or return_information for a purpose not authorized therein constitutes a criminal misdemeanor punishable upon conviction by a fine not exceeding dollar_figure or imprisonment not to exceed one year or both together with the costs of prosecution see sec_7213 and b the corporation is also required to inform in writing each such person that any unauthorized inspection may also result in an award of dollar_figure against that person for each act of unauthorized inspection or disclosure or the sum of actual damages sustained by the plaintiff plus in the case of a willful inspection or an inspection as a result of gross negligence punitive_damages and costs of the action see sec_7431 and c the contract requires the corporation to inform its officers and employees of the penalties for improper disclosure imposed by the privacy_act of u s c sec_552 it also provides that u s c sec_552a i which is made applicable to contractors by u s c sec_552a m provides that any officer_or_employee of a contractor who knowingly and willfully makes a disclosure that is prohibited by the privacy_act is guilty of a misdemeanor and fined not more than dollar_figure the contract provides that the corporation will advise personnel receiving official use only information that the official use only information disclosed to them can be used only for the purpose and to the extent authorized and that further disclosure of official use only information by any means for a purpose not authorized may subject the offender to criminal sanctions imposed by u s c sec_641 and sec_641 of u s c provides that whoever knowingly converts to his use or the use of another or without authority sells conveys or disposes of any record of the united_states or whoever receives the same with the intent to convert it to his use or gain knowing it to have been converted will be guilty of a crime punishable by a fine or imprisoned up to ten years or both and section provides for the amounts of fines to be imposed the contract also gives the service the right to send its personnel into the corporation’s offices for inspection of the facilities and operations and on the basis of such inspection may require specific measures where the corporation is found to be noncompliant with contract safeguards to comply with the requirements of the contract the corporation has its experts execute a nondisclosure agreement this agreement states that the corporation has provided the expert with a copy of the corporation’s contract with the service concerning the disclosure of information-safeguard portions of the contract and that the expert has read understood and agreed to comply with these disclosure of information-safeguard portions in this nondisclosure agreement the expert also states that the expert is aware that there are penalties for improper disclosure imposed by the privacy_act of u s c sec_552 sec_7213 and sec_7431 of the code and u s c sec_641 and in addition the experts engaged by the corporation receive specific training concerning unauthorized disclosure of taxpayer information you have received notification from several taxpayers that they are concerned about the disclosure of their respective property proprietary information business processes and business practices to the corporation's experts the taxpayers appear to be more concerned that the experts may be able to utilize the information that is provided to them for the experts’ gain or as future competitors rather than disclosure of their tax information several taxpayers have advised the service that they will not provide relevant information to the service unless or until the corporation or the corporation's experts enter into separate nondisclosure and nonuse agreements with the taxpayer in support of this position the taxpayers have argued in the main they want to have privity with the expert so that they can bring their own action against the expert and not rely on the service or the department of justice to enforce the provision they believe that the monetary penalties under the statutory provisions listed in the contract do not give them adequate compensation_for any damages caused if the expert converted the information to his or her own use or sold it to a competitor thus they insist that the separate nondisclosure and nonuse agreement with the expert contain equitable provisions such as injunctions against the expert and also provide for litigations and cost awards they believe that the statute_of_limitations for bringing an action under sec_7431 does not provide them sufficient protection and have requested a five year statute_of_limitations from the date of the original disclosure to the expert they believe that the privacy_act provides them no protection they want the contract to provide that the expert will advise the taxpayer of all other corporation experts that are furnished such information and each of these experts will also execute a similar nondisclosure agreement with the taxpayer prior to being furnished such information they want the expert to be required to notify the taxpayer if the expert is requested or required to provide testimony about the information in any legal or other proceeding and the expert will cooperate with the taxpayer if the taxpayer seeks to obtain a protective_order we also note that taxpayers’ proposed nondisclosure and nonuse agreements contain provisions that are not uniform for example they each provide that the agreements will be governed by the laws of different states they have different periods for bringing suits against the expert the remedies and damages are not the same in addition what constitutes a breach of the agreement is not the same law and analysis federal statutes provide for both civil and criminal penalties in the event of unauthorized inspection or disclosure of returns and return_information by an outside expert hired by the service in answer to the first of the taxpayer concerns these statutes provide the taxpayer the right to bring its own civil suit against the expert sec_6103 and its implementing regulation sec_301_6103_n_-1 allow for the disclosure of returns and return_information to contractors for services relating to tax_administration under sec_7431 a taxpayer whose return or return_information was knowingly or negligently inspected or disclosed by an officer_or_employee of the united_states may sue the united_states in district_court for economic damages resulting from the disclosure under sec_7431 if the unauthorized inspection or disclosure is made by a person who is not a government employee or officer the taxpayer may sue that person in district_court thus in the case of an unauthorized inspection or disclosure by an employee of a sec_6103 contractor such as one of corporation’s experts that employee would be liable to the taxpayer not the united_states the taxpayer need not rely on the service or the department of justice to enforce the provisions against unauthorized inspection or disclosure another concern raised by the taxpayers is the adequacy of recovery in a sec_7431 lawsuit particularly with respect to the use of their property or business practices to their competitive disadvantage sec_7431 provides for the recovery whether the defendant is the united_states or an individual of the greater of the plaintiff’s actual damages resulting from the unauthorized inspection or disclosure plus punitive_damages if willful or dollar_figure for each unauthorized act if a corporation expert made an unauthorized inspection or disclosure of a taxpayer’s return_information the taxpayer would be entitled to recover under sec_7431 all economic damages resulting from the disclosure the recoverable damages would include any damages from a competitor’s use of the return_information assuming the taxpayer can establish that the disclosure was the cause of the damages see 9_fsupp2d_1119 d neb holding that the common_law elements of causation must be proven to recover actual damages under sec_7431 that is cause in fact and proximate cause rev’d in part on other grounds 207_f3d_508 8th cir the taxpayers have also expressed their desire to be able to recover litigation costs and attorney fees when bringing suit against the corporation's experts as well as pursuing injunctions and other equitable remedies against the experts under sec_7431 a plaintiff may recover reasonable attorney fees if the plaintiff is the prevailing_party and the plaintiff’s net_worth does not exceed certain prescribed dollar amounts and litigation costs as for equitable remedies such as temporary or permanent injunctions although sec_7431 does not by its terms provide for them some courts have indicated that a plaintiff may nevertheless obtain equitable remedies in response to an unauthorized disclosure or threatened disclosure see eg 718_f2d_449 d c cir plaintiffs were entitled to a declaratory_judgment that contemplated disclosures were unauthorized where statutory damages under sec_7431 were an inadequate remedy the taxpayers have also expressed concern that the two-year statute_of_limitations for an action under sec_7431 is too short and that the nondisclosure restrictions on the corporation's experts should be five years from receipt of the information sec_6103 however is more protective than this five-year rule because the in the case of a corporation the company’s net_worth may not exceed dollar_figure million at the time the action was filed sec_7430 sec_7431 u s c d b while a taxpayer may have an equitable remedy against the corporation's experts for unlawful disclosures no such remedy would exist against the united_states for disclosures in the context of examination or collection activity due to the statutory bar of the anti-injunction_act sec_7421 prohibition on unauthorized disclosure of return_information in sec_6103 has no such time limit the two-year statute_of_limitations in sec_7431 commences to run on the date the plaintiff discovered the unauthorized inspection or disclosure which is ample time for an aggrieved taxpayer to file suit it should be noted that sec_7431 seems to codify the discovery rule which is the general_rule that federal courts apply in determining when a cause of action accrues 528_us_549 920_f2d_446 7th cir under the discovery rule a plaintiff's cause of action accrues and the statute_of_limitations commences to run when he discovered or reasonably should have discovered the injury 444_us_111 935_f2d_336 d c cir as for sec_7431 at least one court has held that the period begins to run when the plaintiff knew or should have known of the disclosure simpson v united_states no 90-30021-rv u s dist lexis at n d fla date additionally courts have held that claims for unauthorized disclosure under the privacy_act accrue when the plaintiff knew or should have known of the disclosure although the limitations language of the privacy_act is slightly different than that of sec_7431 within two years from the date on which the cause of action arises 821_f2d_789 d c cir 641_fsupp_489 d d c in addition to the civil remedies available to the taxpayers other federal statutes serve as a safeguard for the protection of tax_return information by imposing severe criminal penalties for willful unauthorized disclosure or inspection of returns and return_information specifically sec_7213 provides that any federal employee or sec_6103 contractor such as one of corporation's experts who willfully discloses return_information in violation of sec_6103 shall be guilty of a felony punishable by a maximum fine of dollar_figure and imprisonment up to five years under sec_7213a willful unauthorized inspection of returns and return_information by a government employee or a sec_6103 contractor is a crime punishable by a fine not to exceed dollar_figure imprisonment up to one year or both the taxpayers which are corporations are correct about the inapplicability of the privacy_act to them by its terms the privacy_act only applies to information on an individual which is defined as a citizen_of_the_united_states or an alien lawfully admitted for permanent residence u s c sec_552a a all of the protective provisions of the act apply only to individuals it is our position that individuals acting in an entrepreneurial capacity eg as a sole_proprietor are covered although there is a additionally under u s c whoever with intent to convert a trade secret without authorization copies sends mails or communicates information to the economic benefit of someone that is not the owner of the information and that will injure the owner of a trade secret is subject_to a fine under title or imprisonment for not more than ten years or both split among authorities on this point compare 452_fsupp_306 n d tex and omb privacy_act guidelines fed reg big_number big_number with henke v united_states dep’t of commerce no u s dist lexis at d d c date the corporate taxpayers however involved with this matter are not individual entrepreneurs but this fact does not severely limit a corporate taxpayer’s protection from unauthorized inspection or disclosure because sec_6103 is the controlling statutory authority on disclosure of tax returns and return_information congress intended that sec_6103 preempt the more general provisions of the privacy_act see 162_f3d_113 d c cir 703_f2d_271 7th cir finally some courts have held that sec_7431 is the exclusive remedy for damages for unauthorized disclosure of returns and return_information see 993_fsupp_1136 s d ohio sec_7431 provides plaintiffs with the exclusive remedy by which they may bring a cause of action for improper disclosure of return_information malis v united_states no u s dist lexis at c d cal date but see sinicki v united_states dep’t of treasury no 97-civ-0901 u s dist lexi sec_2015 s d n y date plaintiff entitled to pursue recovery for wrongful disclosure under both the privacy_act and sec_7431 when a statute like former sec_7217 sec_7431's predecessor creates a new cause of action and provides a remedy to enforce that cause of action the remedy is exclusive 386_us_714 571_fsupp_287 n d cal vandalia r r co v schnull n e ind rev’d on other grounds 255_us_113 other remedies including common_law remedies such as breach of contract are impliedly excluded 285_us_467 585_fsupp_879 e d pa common_law breach of contract claim for alleged age discrimination excluded by pennsylvania human relations act a suit to enforce a nondisclosure agreement like those proposed by taxpayers would presumably be a basic breach of contract action arguably then these sorts of agreements which seek to provide a common_law remedy in addition to that of sec_7431 are void as a matter of law cf 47_f3d_716 5th cir subsequent history omitted for purposes of the federal tort claims act the court found no indication that texas would create nor would the court create on its own a common_law cause of action for violation of sec_6103 where there was already a prior sec_7217 was repealed in and replaced with sec_7431 current sec_7217 concerns unlawful influence of certain executive branch officials over audits and tax investigations regarding passage of former sec_7217 the senate_finance_committee decided to establish a civil remedy for any taxpayer damaged by an unlawful disclosure of returns or return_information s rep no pincite comprehensive and express statutory private cause of action ie sec_7217 predecessor to sec_7431 for the reasons stated above we believe that the contract between the corporation and the service the nondisclosure agreements by the experts and sec_6103 sec_7431 sec_7213 and sec_7213a are adequate protection for taxpayers and should be the exclusive means of redress for unauthorized inspection and disclosure of returns and return_information the nondisclosure agreements that taxpayers want the corporation's experts to sign do not offer any measurably greater protection to the companies than already exists under the framework provided by congress the taxpayers' proposed agreements prohibit use of confidential information by the experts beyond the limits of any examinations of tax claims as a practical matter such a prohibition is the same as that which applies to the experts under sec_6103 they may not inspect or disclose any return_information which is essentially all information of the taxpayers the experts receive beyond providing expert consulting services in furtherance of tax_administration admittedly the proposed agreements state that the taxpayers will be entitled to injunctions in the event of a breach or threatened breach of the agreements while sec_7431 does not expressly allow for injunctive relief although a court has not held that a plaintiff may obtain an injunction under sec_7431 we are aware of no court that has held that an injunction may not be obtained in addition to obtain any injunction whether to enforce a confidentiality agreement or to prevent an unauthorized disclosure of return_information a plaintiff must satisfy the same elements including an inadequate remedy at law and irreparable harm taxpayers want to provide that the expert will advise the taxpayer of all other corporation experts that are furnished such information and each of these experts will also execute a similar nondisclosure agreement with the taxpayer prior to being furnished such information we believe the same protection is provided by the existing contract and nondisclosure agreements executed by the corporation's experts the taxpayers also want the experts to be required to notify the taxpayers if an expert is requested or required to testify about confidential information and cooperate in securing a protective_order to the extent such a provision might impact or complicate the ability of an expert to testify on behalf of the service in connection with the taxpayer’s liability the provision is unacceptable to the extent an expert might be compelled to make an unauthorized disclosure of return_information while testifying in any proceeding including private litigation the service through the department of justice would seek a protective_order we also have a concern about nondisclosure agreements that potentially conflict with sec_6103 sec_6103 is both a restrictive and permissive statute while sec_6103 lays out the general_rule prohibiting the disclosure of returns and return_information subsections c through o provide exceptions permitting specific limited disclosures the nondisclosure agreements of the sort proposed by the taxpayers do not provide similar exceptions and there might be circumstances under which sec_6103 allows for a corporation expert to disclose return_information but a nondisclosure agreement with the taxpayer does not indeed there might be times when the service would want the expert to disclose return_information pursuant to a sec_6103 exception but a nondisclosure agreement is a barrier for example consider the following hypothetical situation in the course of investigating a corporate taxpayer’s taxpayer a’s claim for a tax_benefit a corporation expert who entered into a nondisclosure agreement with the taxpayer similar to those proposed by the taxpayers examined information relating to another taxpayer taxpayer b as well as taxpayer a the information has relevance to b’s entitlement to a business deduction under sec_162 of the code the information is the return_information of a because it was obtained by the service in regard to a’s tax_liability but it is not the return_information of b because it was not obtained by the service in connection with b’s liability additionally there is a transactional relationship between a and b ie b provided ancillary services to a in developing the property for which the tax_benefit was claimed the services b provided relate in part to its claimed business_expense taxpayer b is the plaintiff in a tax_court case involving the sec_162 deduction the service proposes to have the expert testify in the case and disclose a’s return_information as it relates to b’s deduction under sec_6103 such disclosure of a’s return_information would be permissible sec_6103 provides a return or return_information may be disclosed in a federal or state judicial or administrative_proceeding pertaining to tax_administration but only- c if such return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding taxpayer b and the taxpayer taxpayer a which directly affects the resolution of an issue in the proceeding although sec_6103 would permit the testimony the expert could not testify without exposing himself or herself to liability under the terms of the nondisclosure agreement as proposed by the taxpayers consequently the expert might refuse to testify or otherwise make it very difficult for the service to secure his or her testimony such a situation would obviously be adverse to the service’s interests we also believe that the taxpayers' proposals could create unncessary complexity and conflict first the proposed taxpayer agreements contain provisions that will be in conflict or differ from the existing contractual provisions the existing agreements are governed by federal_law while the proposed agreements would be governed by a mix 5additionally disclosure of computer_software under these facts would be permissible under sec_7612 discussed below of various federal and state laws additionally the agreements have different terms and conditions specifically regarding periods of effectiveness and definitions these differences in the agreements will cause uncertainty and added burden were there ever an unauthorized disclosure that resulted in litigation the courts would have to determine what law applies state or federal and either reconcile the two agreements or determine that one applies and the other does not this could result in separate suits in separate courts and quite possibly inconsistent outcomes further we note that the service receives returns from millions of taxpayers from all states the service and counsel engage many experts and third-party contractors to perform its tax_administration duties if it became routine practice for a taxpayer to require all experts or third-party contractors that had access to its respective tax information to enter into a separate agreement with the taxpayer then it would severely impact the administration of the tax system taxpayers would request different provisions and request that different state law provisions apply any agreement would probably necessitate negotiation and cause delay we recognize that some taxpayers may be making this request for legitimate reasons but it also could be used to cause delay and to subvert the examination system moreover given the proper circumstances the service can summon the necessary records for its expert’s review without the need for the expert to acquiesce to taxpayer demands for various additional agreements see sec_7602 in this way there is no reason why an expert should subject itself to further liability and agree to enter into these agreements with the taxpayer doing so can only cloud the expert’s contractual relationship with the service in lieu of the expert entering into additional nondisclosure agreements with the taxpayers the service should provide a copy of the expert’s nondisclosure agreement and those contract terms dealing with disclosure and privacy to the taxpayer in order to assure the taxpayer that the corporation and the experts understand their statutory obligations regarding unauthorized inspections and disclosures
